Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed September 16, 2022 is acknowledged.  Claims 6-7 and 16-17 are cancelled. Claims 5 and 18 are amended. Claims 1-5, 8-15 and 18 are pending in this application. Claims 1-4 and 8-15 are withdrawn without traverse (filed 1/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.
4.	Claims 5 and 18 are under examination in this office action.
5.	Applicant’s arguments filed on September 16, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.
Claim Rejections/Objections Withdrawn
6.	The rejection of claims 5 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on September 16, 2022.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Cell Transplantation, 2015; 24:829-844, cited previously) in view of Chang et al. (Sci. Rep. 2015; 5:8744. DOI:10.1038/srep08744, cited previously) and Fu et al. (PLOS One, 2014: 9:e85305, as in IDS).
Claim 5 as amended is drawn to a combination consisting of 1) a basic medium and a neural induction factor consisting of FGF-8b and Purmorphamine, wherein the basic medium is a DMEM/F12 medium that is externally added with N2 supplement; and 2) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP. 
Claim 18 as amended is drawn to the above combination plus dopaminergic progenitor cells.
Chen teaches that human embryonic stem cells (hESCs) or induced pluripotent stem cells (iPSC) can be induced and differentiate into neural progenitor cells (NPCs) in a differentiating medium comprising DMEM/F12+N2 supplement with a combination of 0.5uM BIO, 10ng/ml FGF2 and 10uM SB43152 (see p. 830, 2nd col., 2nd paragraph). Chen teaches that differentiation of NPCs into dopaminergic neurons is induced and promoted by adding 40ug/ml FGF8b and 1uM Purmorphamine to the NPCs culture (see p. 830, 2nd col. 3rd paragraph, in particular). The NPCs that are capable of differentiating into dopaminergic neurons taught by Chen are dopaminergic progenitors as in claim 18. Thus, Chen teaches a combination comprising a basic medium that is DMEM/F12+N2 supplement and a neural induction factor consisting of FGF-8b and Purmorphamine plus dopaminergic progenitors. The teaching of Chen also provides motivation and an expectation of success in making a combination comprising the essential components for dopaminergic neuronal differentiation: a basic medium that is DMEM/F12+N2 supplement, a neural induction factor consisting of FGF-8b and Purmorphamine and dopaminergic progenitors.
But Chen does not teach n-butylidenephthalide (BP) in the combination. 
Chang teaches a combination for generation of dopaminergic neurons, wherein the combination comprises i) a conditional medium comprising DMEM-F12 basal medium (i.e. a basic medium) with 1% N2 supplement, and a neural induction factor including 0.5uM BIO, 10uM SB431542, and 10ng/ml human FGF-2; and ii) n-butylidenephthalide (BP) on pluronic F127 (see p. 2, 1st col., paragraphs 4-5 and 2nd col., paragraphs 2-3; p. 4, 2nd col., 1st paragraph; p. 5, figure 4). Chang also teaches that n-butylidenephthalide (BP) protects neurons against cytotoxicity (see p. 4).
Fu et al. teach that n-butylidenephthalide (BP) protects dopaminergic neurons against degeneration caused by 6OHDA and can be used for preventing neuronal apoptosis and treating Parkinson’s disease and protecting dopaminergic neurons against degeneration caused by 6OHDA (see abstract; p. 4-5).
A person of ordinary skill in the art would have recognized that applying the known product of BP disclosed by Chang and Fu to the differentiation medium containing DMEM/F12 supplemented with N2 and a neural induction factor consisting of FGF-8b and Purmorphamine disclosed by Chen would have yielded the predictable result of promoting differentiation of dopaminergic progenitors into dopaminergic neurons and resulted in protecting dopaminergic neurons from cytotoxicity or degeneration. Addition of BP into the differentiation medium disclosed by Chen to promote differentiation of dopaminergic progenitors into dopaminergic neurons and protect dopaminergic neurons would provide better outcomes and increase differentiation of dopaminergic progenitors into dopaminergic neurons, promote survival of dopaminergic neurons and protect differentiated dopaminergic neurons against cytotoxicity and degeneration.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known BP disclosed by Chang and Fu to the differentiation medium comprising DMEM/F12 supplemented with N2 and a neural induction factor consisting of FGF-8b and Purmorphamine disclosed by Chen to promote differentiation of dopaminergic progenitors into dopaminergic neurons, promote survival of dopaminergic neurons and protect differentiated dopaminergic neurons against cytotoxicity and degeneration and yield the predictable result of better outcomes of differentiation of dopaminergic progenitors into dopaminergic neurons and survival of dopaminergic neurons.
Thus, it is obvious to combine two prior art elements, i.e. n-butylidenephthalide (BP) in combination with FGF-8 and Purmorphamine in a DMEM/F12 medium supplemented with N2 supplement, in a combination for promoting differentiation of dopaminergic progenitors into dopaminergic neurons, and protection of dopaminergic neurons against toxicity or degeneration, according known methods to yield predictable results or apply a known technique to a known product ready for improvement to yield predictable results because the combination provides better benefits for promoting pluripotency and generation and also differentiation and protection of dopaminergic neurons, and thus the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.



Conclusion


9.	NO CLAIM IS ALLOWED.




10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (PLOS One, 2012; 7:e44024, s in IDS) teach the advantages or benefits of including BP in stem cells, NSCs, iPSCs, neuronal cultures and/or dopaminergic neurons in either maintaining stem cell pluripotency, increasing efficacy of iPSCs generation (see abstract; p.1-4) 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 21, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649